Citation Nr: 0801015	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-31 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to an evaluation in excess of 20 percent for 
the diabetes mellitus disability.

6.  Entitlement to an evaluation in excess of 10 percent for 
the hypertension disability.

7.  Entitlement to a compensable evaluation for the erectile 
dysfunction disability.

8.  Entitlement to service connection for peripheral 
neuropathy of each extremity, claimed as secondary to the 
diabetes mellitus disability.

9.  Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to the diabetes mellitus 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from November 1964 to August 
1966.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

In September 2007, a videoconference hearing was held between 
San Antonio, Texas and the Board in Washington, DC before the 
undersigned Acting Veterans Law Judge who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.


The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On September 25, 2007, prior to the promulgation of a 
decision in the appeal, the appellant withdrew his appeals as 
to the issues of entitlement to service connection for 
arthritis of multiple joints, for post-traumatic stress 
disorder (PTSD), for peripheral neuropathy of each extremity, 
claimed as secondary to the diabetes mellitus disability, and 
for diabetic neuropathy, claimed as secondary to the diabetes 
mellitus disability.

2.  On September 25, 2007, prior to the promulgation of a 
decision in the appeal, the appellant withdrew his appeals as 
to the issues of entitlement to increased evaluations for his 
diabetes mellitus, hypertension and erectile dysfunction 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his 
Substantive Appeal on the issues of entitlement to service 
connection for arthritis of multiple joints, for post-
traumatic stress disorder (PTSD), for peripheral neuropathy 
of each extremity, claimed as secondary to the diabetes 
mellitus disability, and for diabetic neuropathy, claimed as 
secondary to the diabetes mellitus disability, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal by the appellant of his 
Substantive Appeal on the issues of entitlement to increased 
evaluations for his diabetes mellitus, hypertension and 
erectile dysfunction disabilities have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In September 2007, the appellant was afforded a Board 
videoconference hearing.  A transcript of the hearing 
testimony has been associated with the claims file.  The 
transcript of the hearing shows that the appellant withdrew 
his appeals for his claims of entitlement to service 
connection for arthritis of multiple joints, for post-
traumatic stress disorder (PTSD), for peripheral neuropathy 
of each extremity, claimed as secondary to the diabetes 
mellitus disability, and for diabetic neuropathy, claimed as 
secondary to the diabetes mellitus disability.  The 
transcript of the hearing also shows that the appellant 
withdrew his appeals for his claims of entitlement to 
increased evaluations for his diabetes mellitus, hypertension 
and erectile dysfunction disabilities.  These oral 
statements, when transcribed, became a "writing."  Tomlin v. 
Brown, 5 Vet. App. 355 (1993).

The appellant has withdrawn his appeals as to the claims of 
entitlement to service connection for arthritis of multiple 
joints, for post-traumatic stress disorder (PTSD), for 
peripheral neuropathy of each extremity, claimed as secondary 
to the diabetes mellitus disability, and for diabetic 
neuropathy, claimed as secondary to the diabetes mellitus 
disability, as well as his claims of entitlement to increased 
evaluations for his diabetes mellitus, hypertension and 
erectile dysfunction disabilities.  Hence, there remain no 
allegations of errors of fact or law as to any one of these 
seven particular issues for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of any one of these seven claims and each one of 
these seven claims is dismissed.




ORDER

The appeals for the claims of entitlement to service 
connection for arthritis of multiple joints, for post-
traumatic stress disorder (PTSD), for peripheral neuropathy 
of each extremity, claimed as secondary to the diabetes 
mellitus disability, and for diabetic neuropathy, claimed as 
secondary to the diabetes mellitus disability, are each 
dismissed.

The appeals for the claims of entitlement to increased 
evaluations for his diabetes mellitus, hypertension and 
erectile dysfunction disabilities are each dismissed.


REMAND

The RO issued a Statement of the Case (SOC) in July 2005.  
The RO then transferred the claims file to the Board in 
August 2007.  In October 2007, the appellant submitted 
additional evidence that appears to be relevant to the issues 
on appeal directly to the Board.  However, the appellant did 
not provide a waiver of the initial review of that evidence 
by the RO prior to its submission for review to the Board.  
Since the additional evidence in question is neither 
duplicative of other evidence nor irrelevant, and since a 
Supplemental Statement of the Case (SSOC) pertaining to that 
evidence was not issued, this evidence must be referred back 
to the RO.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. 
§ 20.1304.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
claims and of what part of such evidence 
he should obtain, and what part VA will 
yet attempt to obtain on his behalf, 
including VA records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran should also be told to 
provide any evidence in his possession 
pertinent to his claims.  38 C.F.R. 
§ 3.159 (2007).

2.  If any additional development is 
necessary to re-adjudicate either issue, 
especially in light of any newly received 
records, that development should be 
accomplished.

3.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the veteran's service 
connection claims on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
service connection issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


